764 N.W.2d 248 (2009)
BEHNKE, INC., Martin Transport Systems, Inc., and Sercombe Trucking, Inc., Plaintiffs-Appellees,
v.
STATE of Michigan and Michigan State Police Motor Carrier Division, Defendants-Appellants.
Van's Delivery Service, Inc., Van Eerden Trucking Company, Inc., Modular Transportation Co., Kuperus Trucking, Inc., Foreway Transportation, Inc., Grand Traverse Trucking, Inc., Deeco Transportation, Inc., Davis Cartage Company, Ryan Transportation, Inc., Auto Expediting, Inc., Salter Oil Company, Inc., Alco Transportation, Inc., Koleaseco, Inc., Romeo Expeditors, Inc., Trailer Express, Inc., Holland Trailer Leasing, Inc., Pace Trailer Sales and Services, Bay Shippers, LLC, and Mason County Fruit Packers Co-Op, Inc., Plaintiffs-Appellees, and
Gordon Food Service, Inc., Intervening Plaintiff-Appellee,
v.
Attorney General, Secretary of State, Michigan Highway Reciprocity Board, and State Police Motor Carrier Division, Defendants-Appellants.
Docket Nos. 136411, 136412. COA Nos. 272010, 272011.
Supreme Court of Michigan.
April 28, 2009.


*249 Order
On order of the Court, the application for leave to appeal the February 21, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.